DETAILED ACTION
Claims 1-20 are considered in this office action. Claims 1-20 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
Input module , damage detection module, a comparison module, a damage assessment module and a report module in claims 13-16 and 18-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In specification [0037] It should be clear that the various aspects of the present invention may be implemented as software modules in an overall software system. As such, the 
present invention may thus take the form of computer executable instructions that, 
when executed, implements various software modules with predefined functions. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claim 13 and 14 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to judicial exception involving abstract ideas, mental concepts without significantly more. 
101 Analysis: Step 1 
Claims 1-12 are directed to a method. 
Claims 13-20 are directed to a system, i.e. a machine. 

Therefore, claims 1-20 fall into at least one of the four statutory categories. 

101 Analysis: Step 2A, Prong I (MPEP § 2106.04)
Step 2A, Prong I of the 2019 Patent Examiner’s Guide (PEG) analyzes the claims to determine whether they recite subject matter that falls into one of the following groups of abstract ideas: 
a) mathematical concepts 

b) certain methods of organizing human activity, and/or
 [Symbol font/0xB7] fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
[Symbol font/0xB7] commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
 	[Symbol font/0xB7] managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) 
c) mental processes. 
[Symbol font/0xB7] concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

The following claims include limitations that recite an abstract idea and will be used to represent additional claims that merely elaborate on the recited abstract ideas for the remainder of the 35 U.S.C 101 rejection. 
Claim 13 recites the following abstract ideas: “A system for determining if at least one component in a vehicle has sustained damage in an incident, the system comprising: - an input module for receiving an input dataset, said input dataset comprising data relating to said at least component in said vehicle; and - a damage detection module for determining if said input dataset indicates at least one damaged component in said vehicle, said damage detection module receiving said input dataset from said input module.”.
Claim 14 recited following abstract ideas : “The system according to claim 13, wherein said damage detection module comprises - a comparison module for comparing said input dataset and a reference dataset to determine differences between said input dataset and said reference dataset, said comparison module receiving said input dataset from said input module; wherein - said comparison module also determines if said differences between said input dataset and said reference dataset indicate that said at least one component has sustained damage.”

Regarding Claims 13 and 14 : 
The limitation “A system for determining if at least one component in a vehicle has sustained damage in an incident, the system comprising: - an input module for receiving an input dataset, said input dataset comprising data relating to said at least component in said vehicle; and - a damage detection module for determining if said input dataset indicates at least one damaged component in said vehicle, said damage detection module receiving said input dataset from said input module,” are equivalent to a driver coming out of the vehicle and looking at the bumper which have been damaged by the other vehicle and determining his/her vehicle bumper is damaged.  
Accordingly Claims 13-14 recite at least one abstract idea. 

101 Analysis: Step 2A, Prong II (MPEP § 2106.04) 

Step 2A, Prong II of the 2019 PEG analyzes the claims to determine whether the claim recites any additional limitations that integrate the abstract idea into a practical application. The following claims recite additional limitations: 
Claim 13 and 14 recites the following additional limitations: “ a system”
The examiner submits that the recited limitations, emphasized above, do not integrate the aforementioned abstract ideas into a practical application.
Regarding Claims 13 and 14, the additional limitation of “a system” is example of mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea see MPEP 2106.05(f). 
Further, the additional limitations of claims 13 and 14 are recited at a high level of generality, defined by function, such that the machine is not an integral part of the claim (MPEP § 2106.04(d).I.). The additional limitations do not: 
• Reflect an improvement in the functioning of a computer, or to any other technology or technical field – (MPEP § 2106.05(a))
 • Apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition 
• Apply the judicial exception with, or by use of, a particular machine – (MPEP § 2106.05(b))
 • Effect a transformation or reduction of a particular article to a different state or thing – (MPEP § 2106.05(c)) 
• Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – (MPEP § 2106.05(e)).
Therefore, claims 13-14 do not integrate the recited abstract ideas into a practical application.
101 Analysis: Step 2B (MPEP § 2106.05)
Step 2B of the Revised Guidance analyzes the claims to determine if the claims recite additional limitations that amount to significantly more than the judicial exception. 
When considered individually or in combination, the additional limitations of claims 13-14  do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application. The additional elements of outlined in Step 2A performing functions as designed simply accomplishes execution of the abstract ideas. 
Further, the additional limitation of “a system;” in claim 13--14 does not amount to significantly more (there is no inventive concept in the claim). 
Therefore, the additional limitations of claims 13-14 do not amount to significantly more than the judicial exception. 
Thus, claims 13-14 recite abstract ideas with additional elements rendered at a high level of generality resulting in claims that do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, and 6- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pofale et al. (US2018/0350163) in view of Leise et al. (US 2021/0342946) and here in after will be referred as Pofale and Leise .

Regarding Claim 1,  Pofale teaches a method for determining damaged components in a vehicle (Para [0037] : The present invention is a system and a method of externally assessing damage to a vehicle, typically after the vehicle is involved in an accident.), the method comprising: 

Pofale also teaches wherein step b) is accomplished by either: - passing said input dataset through a trained damage detection neural network for determining one or more damaged components in a vehicle (Para [0040] : “The present invention uses the artificial intelligence 
or 
- comparing said input dataset with a reference dataset to determine if differences between said input dataset and said reference dataset indicate at least one damaged component in said vehicle (Para [0038] : “More specifically, the damage inspection engine processes the visual data, until the damage inspection engine is able to identify each part profile of the matching type within the visual data and is able to assess by how much each part profile was physically damaged in the accident.”).  

In analogous field of Insurance Claims,  Leise teaches a) receiving, at a data processor, an input dataset, said input dataset comprising data related to a vehicle (Para [0120] : “The method may include (1) receiving (such as via wireless communication or data transmission over one or more radio links or communication channels), at one or more processors and/or associated transceivers, sensor data indicative of a vehicle accident (block 1002)”); 
b) determining if said input dataset indicates at least one damaged component in said vehicle (Para [0120] : “(2) analyzing, at the one or more processors, a set of components to assess potential damage (block 1004); “).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pofale to incorporate the teachings of Leise to include receiving, at a data processor, an input dataset, said input dataset comprising data related to a 
	

Similarly Claim 13 and 14 are rejected on the similar rational as Claim 1. 

Regarding Claim  2, Pofale in view of Leise teaches the method according to claim 1. 

Pofale teaches wherein said method further comprises a step of c) in the event step b) indicates at least one damaged component, determining a cost of replacement or repair of said at least one damaged component (Para [0038] : “The overall process continues by assessing a repair cost for each part profile of the matching type with the remote server in accordance to the damage-severity analysis and the plurality of claims records (Step F)”).  

Similarly Claim 16 is rejected on the similar rational as Claim 2. 

Regarding Claim 3. Pofale in view of Leise teaches the method according to claim 2. Pofale also teaches wherein said method comprises a step of determining if said input dataset indicate that said vehicle is a total loss ( Para [0038] : “The claims decision is determined by the present invention in order to figure out if the vehicle is a total loss after an accident or if the vehicle is still repairable after the accident.”).  

Similarly Claim 15 is rejected on the similar rational as Claim 3. 

Regarding Claim 4. Pofale in view of Leise teaches the method according to claim 1. 

Leise teache wherein said input dataset comprises at least one of - sensor data from at least one sensor attached to at least one component of said vehicle (Para [0121] : “In some embodiments, the sensor data may be received from the vehicle (which may be a smart, autonomous, or semi-autonomous vehicle) involved in the vehicle accident. The sensor data may include image, telematics, or other sensor data. For instance, the sensor data may include operational data or control decision data associated with one or more autonomous or semi-autonomous vehicle systems or features.”); 

and 

-Pofale teaches digital images of sections of said vehicle (Para [0038] : “The visual data is preferably static digital pictures taken around from all angle of the vehicle.”).  


Regarding Claim 6. Pofale in view of Leise teaches the method according to claim 1. Pofale also teaches wherein comparing said input dataset with said reference dataset comprises passing said differences through a trained comparison neural network to determine if said differences indicate at least one damaged component in said vehicle ( Para [0040] : “The present invention uses the artificial intelligence integrated into the damage inspection engine to generate a damage-severity analysis for each part profile of the matching type. The damage inspection engine is preferably configured into a convolution neural network, which should be trained in order to execute the necessary steps of the present invention.”).  

Similarly Claim 18 are rejected on the similar rational as Claim 6. 

Regarding Claim 7. Pofale in view of Leise teaches the method according to claim 2. Pofale also teaches wherein said cost of replacement or repair is retrieved from a database (Para [0038] : “The overall process continues by assessing a repair cost for each part profile of the matching type with the remote server in accordance to the damage-severity analysis and the plurality of claims records (Step F)”:  Here the claim records is being interpreted as database).  

Similarly Claim 17 is rejected on the similar rational as Claim 7. 

Regarding Claim 8. Pofale in view of Leise teaches the method according to claim 2. Pofale also teaches wherein said cost of replacement or repair is determined by passing said input data through a trained assessment neural network ( Para [0041] : “The repair cost is also assessed with an artificially intelligent component of the present invention. The remote server initially averages the repair cost for each part profile of the matching type from the plurality of claims records during Step F, which allows the present invention to assess a baseline repair cost from previous management of similar claims. “).  

Regarding Claim 9. Pofale in view of Leise teaches the method according to claim 1. Pofale teaches wherein said reference dataset comprises at least one of: - sensor data from at least one sensor attached to at least one component of an undamaged vehicle; and - digital images of sections of said undamaged vehicle; wherein said vehicle and said undamaged vehicle are of a same make, model, and year (Para [0039] : “The present invention identifies the matching type from the plurality of vehicle types by searching through the visual data for visual markers that are unique to a vehicle type. If the present invention is provided with a plurality of region-based visual markers for each vehicle type, then the remote server would compare the visual data to the region-based visual marker for each vehicle type in order to identify the matching type from the plurality of vehicle types. For example, the plurality of region-based visual markers would allow the present invention to differentiate between the European version of a 2007 Toyota Camry and the American version of a 2007 Toyota Camry. Similarly, if the present invention is provided with a plurality of shape-based visual markers, then the remote server would compare the visual data to the shaped-based visual marker for each vehicle type in order to identify the matching type from the plurality of vehicle types. For example, the plurality of shape-based visual markers would allow the present invention to differentiate between the standard model of a 2003 Nissan 350Z and the upgraded model of a 2003 Nissan 350Z based on the change of shape coming from not having a spoiler on the standard model and having a spoiler on the upgraded model.”).  

Regarding Claim 10, Pofale in view of Leise teaches the method according to claim 1. Leise teaches wherein said damage detection neural network is trained using at least one training dataset comprising at least one of - sensor data from at least one sensor attached to at least one component of a damaged vehicle; and - digital images of sections of a damaged vehicle (Para [00221] : “ Once a machine learning algorithm is trained using past or historical data, new data received associated with a current vehicle collision may be input into the trained machine learning algorithm, or a processor on which the trained machine learning algorithm resides, operates, and/or is running.”).  

Regarding Claim 11, Pofale in view of Leise teaches the method according to claim 1. Leise teaches wherein said damage detection neural network is trained using at least one training dataset comprising at least one of - sensor data from at least one sensor attached to at least one component of an undamaged vehicle; and - digital images of sections of an undamaged vehicle ( (2) inputting the past or historical sensor, telematics, audio, and/or image data into a machine learning program to train the machine learning program to identify, determine or estimate (i) a vehicle collision occurred; (ii) a percentage of fault for one or more human drivers, self-driving vehicles, and/or vehicle systems; (iii) an operational mode at the time of the vehicle collision, e.g., whether an autonomous vehicle or system, or human driver was in control of the vehicle before, during, and/or after the vehicle collision; (iv) vehicle damage and/or vehicle repair costs; ”). 

 Similarly Claim 20 is rejected on the similar rational as Claim 11. 

Regarding Claim 12, Pofale in view of Leise teaches the method according to claim 8. Leise teaches wherein said trained assessment neural network is trained using a training dataset comprising costs for repairing or replacing damaged components for various makes, models, and kinds of multiple vehicles ( Para [0237] : “(2) inputting the past or historical sensor, telematics, audio, and/or image data into a machine learning program to train the machine learning program to identify, determine or estimate (i) a vehicle collision occurred; (ii) a percentage of fault for one or more human drivers, self-driving vehicles, and/or vehicle systems; (iii) an operational mode at the time of the vehicle collision, e.g., whether an autonomous vehicle or system, or human driver was in control of the vehicle before, during, and/or after the vehicle collision; (iv) vehicle damage and/or vehicle repair costs; ”).

Regarding Claim 19, Pofale in view of Leise teaches the system according to claim 15. Pofale also teaches further comprising a report module for generating a report regarding whether said at least one component has sustained damage, said report module receiving data from said damage assessment module Para [0038] “ The overall process concludes by relaying the claims decision from the remote server to the mobile computing device (Step H) and then outputting the claims decision .

Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Pofale et al. in view of Leise and in further view of Taliwal et al. (US10692050) and here in after will be referred as Taliwal .

Regarding Claim 5. Pofale in view of Leise teaches the method according to claim 1. 

In analogous art of estimating repair cost of a vehicle, Taliwal teaches wherein said differences indicate at least one damaged component in said vehicle if said differences exceed a predetermined threshold (Col.16 Line 25-35: “ Regarding texture comparison, texture is a way to characterize patterns of intensity changes across an image. In an image of a clean vehicle, each part of the vehicle has a specific texture. When the part is damaged, the part's texture often changes also. Embodiments of the disclosure compute measures of texture such as entropy, derived from locally-oriented intensity gradients for both images in each window and take their difference. If the sum of the magnitudes of differences exceeds an empirically established threshold, the window is regarded as possibly containing damage.”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pofale and Leise to incorporate the teachings of Taliwal to include said differences indicate at least one damaged component in said vehicle if said differences exceed a predetermined threshold. Doing so would more accurately determine the damage of the vehicle. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Faga et al. (US2022/0036463) discloses Systems and methods provide for an automated system for analyzing damage to process claims and pre-claim consultations associated with an insured item, such as a vehicle. An enhanced claims processing server may analyze damage associated with the insured item using photos/video transmitted to the server from a user device (e.g., a mobile device). The mobile device may receive feedback from the server regarding the acceptability of submitted photos/video, and if the server determines that any of the submitted photos/video is unacceptable, the mobile device may capture additional photos/video until all of the data are deemed acceptable. In addition, the server may interface with third party entities such as repair shops and may generate a payment for compensating a claimant for repair of the insured item.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABDHESH K JHA/Primary Examiner, Art Unit 3668